              Case 2:18-cv-01316-TSZ Document 87 Filed 04/15/20 Page 1 of 1



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          MIKESHIA MORRISON,
 8                                   Plaintiff,
                                                              C18-1316 TSZ
 9                v.
                                                              MINUTE ORDER
10        ESURANCE INSURANCE CO.,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
         (1)     Pursuant to Local Civil Rule 39.1(c)(7) and the Court’s scheduling order,
14
   docket no. 36, ordering mediation on or before April 10, 2020, the parties are
   DIRECTED to provide written notice to the Court on or before April 22, 2020,
15
   concerning whether or not the matter has been resolved.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 15th day of April, 2020.
18
                                                          William M. McCool
19                                                        Clerk

20                                                        s/Karen Dews
                                                          Deputy Clerk
21

22

23

     MINUTE ORDER - 1
